DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (US 2008/0278267 A1; Applicants prior art cited in the IDS dated August 13, 2021) in view of Komatsu (US 4,730,224).
1. Beckley et al. teaches a rotary joint comprising: a first microstrip line (5) disposed along a circular arc set on a stationary body (1) of the rotary joint, the first microstrip line having a first and second opposite ends (ends shown by terminals A, B); a second microstrip line (6) disposed along a circular arc set on a rotating body (2) of the rotary joint so as to be opposed to the first microstrip line (annular discs - 0018 
, the second microstrip line having first and second opposite ends (ends shown by terminals C, D),
the rotating body being configured to be engaged into the stationary body of the rotary joint in an endlessly rotatable manner (360° - 0003); a transmitting circuit connected the first end of the first microstrip line (terminal A) and configured to output a communication signal (signal generator); a transmitting-side terminator connected to the second end of the first microstrip line (ground plane connected via resistor terminal B - 0015); a receiving-side terminator connected to the first end of the second microstrip line (terminal D); and a receiving circuit connected to the second end of the second 
microstrip line and configured to receive the communication signal (sensor) output by the transmitting circuit, wherein the first microstrip line is disposed along at least a part of a first circular ring (stator 1, 21), the second microstrip line is disposed along at least a part of a second circular ring (rotor 4, 22), both the first and second microstrip line have a circumferential length equal to an integral multiple of a wavelength of a traveling wave with which the communication signal propagates through the first and second microstrip lines (λ and λ/4 - abstract), and the first and second microstrip lines are arranged close to each other so that traveling waves propagating through the first and second microstrip lines are loosely-coupled to each other by an electromagnetic field (non contact coupling - 0018), but is silent when a direction from the transmitting circuit toward the transmitting-side terminator is defined as a first direction, the receiving circuit is disposed on a tip side of the second microstrip line in the first direction and the receiving-side terminator is disposed on a root side of the second microstrip line in the first direction.
Komatsu shows a rotary joint where a direction from the transmitting circuit toward the transmitting-side terminator is defined as a first direction, the receiving circuit is disposed on a tip side of the second microstrip line in the first direction and the receiving-side terminator is disposed on a root side of the second microstrip line in the first direction (Fig. 9; cw signal on 415A, cw signal on 416A; ccw 
signal on 415B, ccw signal on 416B).

2. The rotary joint according to Claim 1, wherein the first and second microstrip lines are disposed on opposed flat surfaces of the stationary body and the rotating body respectively (annular discs - 0018 Beckley et al.).
3. The rotary joint according to Claim 1, further comprising a shielding member surrounding the first and second microstrip lines and configured to electromagnetically block the communication signal (13, 14 Komatsu).
4. The rotary joint according to Claim 1, wherein the first and second microstrip lines are disposed on opposed cylindrical surfaces of the stationary body and the rotating body respectively (Fig. 3 Beckley et al.; Fig. 1 Komatsu). 
5. The rotary joint according to Claim 1, further comprising a transformer disposed in an inner peripheral part of a circular ring part in which the first and second microstrip lines are disposed, the transformer being configured to transmit/receive electric power between the stationary body and the rotating body (wherein the broadest reasonable interpretation of the claim (bri), transformer is defined as any transforming circuit; modulator, demodulator circuit of Komatsu comprising transformation of signal represented in an inner peripheral part - col. 7, ln 23, to col. 8, ln 7). 
6. The rotary joint according to Claim 1, wherein the stationary body and the rotating body are detachably connected to each other (cylindrical rotor and stator Beckley et al. and Komatsu).

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
Applicants submit;
Claims 1-6 are pending in this application. By this Amendment, claims 1, 2 and 4 are amended for clarity and antecedent basis. The amendments are supported throughout the application. The claim 1 amendment clarifying that "both the first and second microstrip lines have a circumferential length equal to an integral multiple of a wavelength of a traveling wave ...” is supported in the as-filed application at, for example, Figs. 1-5 and page 5, lines 10-21. No new matter is added. 

The Examiner acknowledges Applicants amendment and confirms no new matter has been added.
I.  Priority Document
The Examiner is requested to confirm receipt of Applicant's priority document by the Patent Office. According to the Patent Office Image File Wrapper, the priority document was retrieved by the Patent Office on December 2, 2020. 

The Examiner acknowledges Applicants priority document cited above.

Il.  All Pending Claims are Patentable
Claims 1-6 are rejected under 35 U.S.C. $103 over Beckley et al. (US 2008/0278267) in view of Komatsu (U.S. Patent No. 4,730,224). The rejection is respectfully traversed.

Beckley et al fails to disclose or to have rendered obvious Applicant's claim 1 feature that "both the first and second microstrip lines have a circumferential length equal to an integral multiple of a wavelength of a traveling wave with which the communication signal propagates through the first and second microstrip lines” (emphasis added). The second track 6 of Beckley et al., which the Office Action correlates to Applicant's claimed "second microstrip line,” is disclosed as having a length of one-quarter (or less) of the wavelength of the signal produced by the signal generator. See, for example, the Beckley et al. Abstract and paragraphs [0014] and [0021].
Komatsu is relied upon for other features of Applicant's claims, and Komatsu does not overcome the deficiency of Beckley et al. described above.
As described in Applicant's application (page 2, line 30 - page 3, line 6), Applicant's claimed combination of features has the advantages that "... it is possible to perform non- contact high-speed communication using a wideband communication signal at a high carrier (RF) frequency between a stationary body and a rotating body through microstrip lines set along at least a part of a circular ring having a circumferential length equal to an integral multiple of a wavelength of the traveling wave with which a communication signal propagates through the microstrip lines. ..., it is possible to perform, in a rotary joint including a rotating body that can endlessly rotate with respect to a stationary body thereof, non-contact high-speed communication between the stationary body and the rotating body."
Independent claim 1 and all of its dependent claims thus are patentable over Beckley et al. and Komatsu. Withdrawal of the rejection is respectfully requested. 

The Examiner disagrees with Applicants arguments.  Beckley clearly discloses first (5) and second (6) microstrip lines having a circumferential length equal to an integral multiple of a wavelength of a traveling wave.  First microstrip line has a length substantially equal to an integer number of wavelengths of the signal produced (abstract).  The second microstrip line has a length substantially equal to one quarter of the wavelength of the signal produced (abstract).  Therefore, the first microstrip line has an integral multiple of a wavelength (e.g. 1 or any integer) and the second microstrip line has a length equal to an integral multiple of a wavelength (e.g. 1/4 or any integer).  Accordingly, Applicants arguments are not persuasive and the rejections above are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843